Citation Nr: 0818785	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-12 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right hip strain.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for left hip strain.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for ligamentous laxity of the left knee.  

5.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently rated as 10 percent 
disabling.  

6.  Entitlement to an increased evaluation for right knee 
strain with degenerative changes, currently rated as 10 
percent disabling.  




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from October 1974 to 
October 1976.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  

The issue pertaining to the evaluation of the lumbar spine 
disability is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right hip strain is manifested by pain with flexion to 95 
degrees and extension to 30 degrees. 

2.  Left hip strain is manifested by pain with flexion to 95 
degrees and extension to 30 degrees. 

3.  Left knee ligamentous laxity is no more than mild.  



4.  Range of motion of the left knee, at worst, is 0 to 120 
degrees.  The appellant does not have the functional 
equivalent of flexion limited to 30 degrees and/or extension 
limited to 15 degrees in the left knee.

5.  Range of motion of the right knee, at worst, is 0 to 100 
degrees.  He does not have the functional equivalent of 
flexion limited to 30 degrees and/or extension limited to 15 
degrees in the right knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right hip strain have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.20, 
4.40, 4.71a, Diagnostic Code 5252 (2007).

2.  The criteria for a rating in excess of 10 percent for 
left hip strain have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.20, 
4.40, 4.71a, Diagnostic Code 5252 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for left knee ligamentous laxity have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.7, 4.59, 4.71a, Diagnostic Code 5257 (2007).  

4.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-
5261 (2007).  

5.  The criteria for a rating in excess of 10 percent for 
right knee strain with degenerative changes have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-
5261 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In regard to the increased rating claims for the left knee 
and right knee disabilities, according to Vazquez-Flores, 22 
Vet App 37 (2008) for an increased-compensation claim, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In regard to increased rating claims for the knee 
disabilities currently before the Board, the May 2005 VCAA 
notice did not make specific reference to the what relevant 
diagnostic codes and other applicable information.  In 
Sanders v. Nicholson, 487 F.3d at 881 (2007), the Federal 
Circuit stated that all VCAA notice errors are presumed 
prejudicial and require reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication.  To do this, the VA must show that the purpose 
of the notice was not frustrated, such as by demonstrating 
that any defect was cured by actual knowledge on the part of 
the claimant, that a reasonable person could be expected to 
understand from the notice what was needed, that a benefit 
could not have been awarded as a matter of law, or perhaps 
where the claimant has stated that he or she has no further 
evidence to submit, or where the record reflects that VA has 
obtained all relevant evidence.  There must be a 
demonstration that there was no error.  See Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir.1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.").  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.

The claimant demonstrated that there was actual knowledge of 
what was needed to establish the claim.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The 
mere act of submitting evidence does not demonstrate actual 
knowledge.  See Vazquez-Flores.  The March 2006 statement of 
the case contains the relevant diagnostic codes and the 
reasons and bases for the determinations.  The appellant has 
demonstrated knowledge of these criteria as discussed below.  
The appellant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected knee disabilities since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence which was needed to 
establish the claim and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria, to include in the February 2006 notice of 
disagreement and submitted supporting evidence.  The criteria 
were discussed in the March 2006 statement of the case and 
the claimant was told why a higher rating was not warranted 
under that criteria.  It is apparent from the appellant's 
communication that he had knowledge of the evidence necessary 
to obtain a higher rating. 

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that any VCAA 
deficiency has been rebutted as the record showing that any 
error was not prejudicial to the claimant and the essential 
fairness of the adjudication process in this case was 
preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case in regard to the increased rating 
claims, the Board finds that such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

With respect to the claimant's claims in regard to the 
initial evaluations assigned for the right hip, left hip, and 
ligamentous laxity of the left knee, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Vazquez-Flores is not applicable to initial 
rating claims.

A letter dated in May 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claims.  The May 2005 letter told the claimant to provide any 
relevant evidence in the claimant's possession.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the appellant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's August 2005 notice of disagreement, the 
claimant took issue with the initial 10 percent disability 
ratings assigned for the right hp, left hip, and left knee 
ligamentous laxity and is presumed to be seeking the maximum 
benefits available under the law.  Id.; see also AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103A and 7105(d), the AOJ properly issued a 
March 2006 statement of the case which contained, in 
pertinent part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also 
Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter, and there is prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34).  In this case, an SOC has been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F.3d at 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the appellant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the appellant to 
the extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  

There is no objective evidence indicating that there has been 
a material change in the service-connected hips or left knee 
ligamentous laxity since the claimant was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The VA examination reports 
are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  

The appellant was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in March 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2007).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2007).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2007).

Under Diagnostic Code 5257, when there is recurrent 
subluxation or lateral instability which is severe, a 30 
percent evaluation is assignable; when moderate, a 20 percent 
evaluation is assignable; or when slight, a 10 percent 
evaluation is assignable.

Service-connected limitation of motion and instability of the 
knee may be rated separately under Diagnostic Codes 5010 and 
5257.  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) 
states that when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
However, in a subsequent VA General Counsel opinion, 
VAOGCPREC 9-98 (August 14, 1998), it was held that a separate 
rating for arthritis can also be based on x-ray findings and 
painful motion under 38 C.F.R. § 4.59.  Flexion and extension 
may be separately rated.  VAOPGCPREC 9-2004.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Normal hip motion is defined as flexion/extension from zero 
to 125 degrees and abduction/adduction from zero to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2007).

Limitation of extension of the thigh warrants a maximum 
evaluation of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5251.

Under Diagnostic Code 5252, pertaining to limitation of 
flexion of the thigh, a 10 percent rating is appropriate 
where flexion is limited to 45 degrees.  Where flexion of the 
thigh is limited to 30 degrees, a 20 percent evaluation is 
warranted.  A 30 percent evaluation contemplates limitation 
of motion to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5252.

Impairment of the thigh with limitation of abduction and 
inability to cross the legs warrants a 10 percent evaluation.  
Limitation of abduction, adduction or rotation of the thigh, 
with motion lost beyond 10 degrees, warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the appellant is appealing 
the original assignment of disability evaluations following 
awards of service connection for left knee ligamentous laxity 
and a left and right hip strain.  In such cases, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
A 10 percent disability rating has been assigned for each of 
the above disabilities for the entire period.  Accordingly, 
the questions are whether a rating in excess of 10 percent is 
warranted for the disability of left knee ligamentous laxity, 
left hip, or right hip at any time during the appeal period.  
In addition, in regard to the left knee degenerative joint 
disease and right knee strain with degenerative changes, the 
Board must evaluate the medical evidence of record since the 
filing of the claim for an increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In addition, and pertinent to all of the issues on appeal, 
the Board notes that the appellant is competent to report 
that he experiences such symptoms as pain, weakness, fatigue, 
incoordination, and instability/subluxation, as well as that 
his symptoms have increased in severity.  In this case, 
however, as the appellant is not shown to have medical 
expertise, his opinion alone does not provide a sufficient 
basis upon which to make a determination as to the degree of 
impairment due to the disabilities.  Rather, the Board must 
weigh and assess the competence and credibility of all of the 
evidence of record, both positive and negative.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Right & Left Hip

Upon review of the evidence regarding the appellant's hip 
disabilities, the Board concludes that an evaluation in 
excess of 10 percent for either hip is not warranted.  
Initially, the Board notes that a higher evaluation is not 
warranted pursuant to the criteria for limitation of motion 
of the hips.  The applicable criteria require evidence of 
flexion to 30 degrees or less, or limitation of abduction 
with motion lost beyond 10 degrees.  

On VA examination in June 2005, flexion was to 95 degrees and 
he was able to extend to 30 degrees, bilaterally.  The Board 
accepts that he may have functional impairment and/or pain, 
to include with internal and external rotation, and the June 
2005 VA examination report notes a very mild increase in pain 
to the left hip with repetitive motion.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, neither the lay nor the 
medical evidence reflects the functional equivalent of 
flexion to 30 degrees or less, or limitation of abduction 
with motion lost beyond 10 degrees.  Rather, the objective 
findings have established that the appellant has essentially 
retained good range of motion of his hips.  The Board notes 
that x-ray examination of the hips was normal in June 2005.  
The Board has accorded more probative value to the objective 
medical opinions in regard to the degree of impairment due to 
the right hip disability and the left hip disability.  The 
examiner reviewed the claims file and provided a complete 
rationale for the opinions supported by clinical testing.  

To the extent that the appellant asserts that his right hip 
and left disabilities have interfered with daily and work 
activities, a May 2002 VA treatment record notes that he was 
unable to work secondary to feeling tired and dizzy, with 
episodes of chest pain, and a July 2003 treatment record 
attributed difficulty going up stairs due to exertional 
dyspnea and fatigue.  Regardless, the Board finds that the 10 
percent rating assigned for the right hip and the 10 percent 
rating assigned for the left hip contemplates impairment in 
earning capacity, including loss of time from exacerbations 
due to the right and left hip.  38 C.F.R. § 4.1 (2007).  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim in 
regard to the right hip disability and the left hip 
disability and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.  

Left Knee

The Board notes that service connection for degenerative 
joint disease was granted in a December 2001 rating decision, 
and a 10 percent evaluation was assigned under Diagnostic 
Codes 5010-5257.  In addition, in July 2005, the agency of 
original jurisdiction (AOJ) assigned a separate 10 percent 
evaluation for left knee ligamentous laxity.  As noted in the 
October 2002 VA examination report, the appellant has 
asserted that his left knee symptoms are worse.  

In regard to range of motion of the left knee, the Board 
finds that an evaluation in excess of 10 percent is not 
warranted.  The examiners have established the presence of 
degenerative changes and some functional impairment with use.  
An evaluation in excess of 10 percent, however, is not 
warranted even if flexion and extension are separately rated.  

In that regard, the Board notes that on VA examination in 
October 2002, range of motion was from 0 to 125 degrees.  In 
addition, while an October 2004 treatment record notes x-ray 
examination of the left knee showed left knee degenerative 
joint disease and chondrocalcinosis, range of motion in the 
left knee was noted to be full with minimal pain.  On VA 
examination in June 2005, extension was to 0 degrees and 
flexion was to 120 degrees.  

In addition, the probative June 2005 VA examination report 
reflects that while there has been some limited motion with 
some functional decrease, there is nothing to suggest actual 
limitation of motion or the functional equivalent to 30 
degrees of flexion or 15 degrees of extension.  The Board 
notes that even considering the findings of a mild-to-
moderate increase in pain with repetitive motion as noted in 
the January 2005 VA examination report, as well as x-ray 
examinations showing moderately advanced left knee 
degenerative joint disease, and magnetic resonance imaging 
(MRI) showing left knee chronic anterior cruciate ligament 
deficiency and moderate-to-severe degenerative joint disease, 
such findings do not establish functional equivalent of 
motion limited to 30 degrees of flexion or 15 degrees of 
extension.  The January 2005 VA examiner specifically noted 
no additional weakness, fatigability, or incoordination.  
Therefore, the Board finds that an evaluation in excess of 
the single 10 percent evaluation assigned for the joint is 
not warranted, and separate evaluations for flexion and 
extension are not warranted in this case.

In regard to ligamentous laxity, as noted, the AOJ has 
assigned a separate 10 percent evaluation for left knee 
ligamentous laxity, reflecting mild laxity/subluxation.  The 
Board finds a rating in excess of 10 percent is not warranted 
under Diagnostic Code 5257 as the competent evidence does not 
establish moderate or severe laxity/subluxation or 
instability.  The Board notes that 1+ laxity of the medial 
collateral ligament of the left knee was noted on VA 
examination in June 2005, and the report notes a negative 
anterior and posterior drawer sign and negative Lachman's.  
The lateral collateral ligament was noted to be stable and 
intact, without evidence of laxity to varus and valgus 
stressors.  Thus, the Board finds that an evaluation in 
excess of 10 percent is not warranted as the competent, 
objective evidence establishes that the ligamentous laxity of 
the left knee is no more than mild.  

In making this determination, the Board has accorded the most 
probative value to the objective medical findings in regard 
to the degree of impairment due to left knee limited motion 
and ligamentous laxity.  The Board notes that the competent, 
objective medical findings, to include the findings on VA 
examination in January 2005 and June 2005, are more probative 
than the appellant's lay statements in regard to the degree 
of impairment due to the left knee disability.  The Board 
notes that the examiners reviewed the claims file, and 
provided a detailed report, with opinions supported by 
clinical findings.  

To the extent that the appellant asserts that his left knee 
disability has interfered with daily and work activities as 
noted in correspondence received in August 2002, and while a 
January 2005 VA treatment record notes that the more he was 
on his feet, the more his left knee was likely to bother him, 
a May 2002 VA treatment record notes that he was unable to 
work secondary to feeling tired and dizzy, with episodes of 
chest pain, and a July 2003 treatment record attributed 
difficulty going up stairs due to exertional dyspnea and 
fatigue.  Regardless, the Board finds that the 10 percent 
rating assigned for limited motion, along with the separate 
10 percent rating for ligamentous laxity, contemplates 
impairment in earning capacity, including loss of time from 
exacerbations due to the left knee.  38 C.F.R. § 4.1 (2007).  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board notes that while the record, to include a November 
2004 VA record reflects complaints that "a cartilage busted 
loose," the January 2004 VA examiner specifically noted no 
loose bodies within the joint or cystic changes in the 
proximal tibia.  Thus, a higher rating is not warranted under 
Diagnostic Code 5258, and the Board notes that the maximum 
evaluation under Diagnostic Code 5259, as well as 5263, is 10 
percent.  There is no competent evidence of impairment of the 
tibia or fibula, with nonunion or malunion, ratable under 
Code 5262.  38 C.F.R. Part 4, Diagnostic Code 5262 (2007).  

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for left knee limitation of motion and 
against an evaluation in excess of 10 percent for left knee 
ligamentous laxity/subluxation and there is no doubt to be 
resolved.  Consequently, the benefits sought on appeal in 
regard to the left knee are denied.  


Right Knee

The Board notes that service connection for a right knee 
strain associated with service-connected left knee 
degenerative joint disease is rated as 10 percent disabling 
under Diagnostic Codes 5099-5024.  Under Diagnostic Code 
5024, the Diagnostic Code for rating tenosynovitis, the 
disability is to be rated on limitation of motion of the 
affected part as degenerative arthritis.  38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5024 (2007).

Diagnostic code 5003, for degenerative arthritis, requires 
rating a disability according to the limitation of motion of 
the affected joints, if such would result in a compensable 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).  

In regard to range of motion of the right knee, the Board 
finds that an evaluation in excess of 10 percent is not 
warranted.  The examiners have established the presence of 
degenerative changes and some functional impairment with use.  
An evaluation in excess of 10 percent, however, is not 
warranted even if flexion and extension are separately rated.  

On VA examination in August 2002, extension to flexion was 
noted to be "stopped" at 0 to 100 degrees.  On VA 
examination in June 2005, extension was 0 degrees and flexion 
was to 135 degrees, and no additional pain, weakness, 
fatigability or incoordination was noted with repetitive 
motion.  In addition, x-ray examination of the right knee was 
noted to show only mild right knee medial compartment 
degenerative joint disease.  The probative June 2005 VA 
examination report reflects that while there has been some 
limited motion with some functional decrease, there is 
nothing to suggest actual limitation of motion or the 
functional equivalent to 30 degrees of flexion or 15 degrees 
of extension.  Therefore, an evaluation in excess of the 
single 10 percent evaluation assigned for the joint is not 
warranted, and separate evaluations for flexion and extension 
are not warranted in this case.

In addition, the Board notes that while a separate evaluation 
can be assigned for instability or subluxation under 
Diagnostic Code 5257, the competent evidence establishes that 
a separate evaluation under Diagnostic Code 5257 is not 
warranted for the right knee.  In that regard, the Board 
notes that on VA examination in June 2005, the right knee 
joint was stable with negative Lachman's, negative anterior 
and posterior drawer signs, and there was no laxity to the 
collateral ligaments of the right knee to varus and valgus 
stressors.  Thus, the Board finds that a separate evaluation 
is not warranted under Diagnostic Code 5257.  

In this case, the Board has accorded more probative value to 
the objective medical findings in regard to the degree of 
impairment due to the right knee disability.  The Board notes 
that the June 2005 VA examiner reviewed the claims file, and 
provided a detailed report, with an opinion supported by 
objective findings.  

To the extent that the appellant asserts that his right knee 
disability has interfered with daily and work activities as 
stated in correspondence received in August 2002, a May 2002 
VA treatment record notes that he was unable to work 
secondary to feeling tired and dizzy, with episodes of chest 
pain, and a July 2003 treatment record attributed difficulty 
going up stairs due to exertional dyspnea and fatigue.  
Regardless, the Board finds that the 10 percent rating 
assigned for the right knee contemplates impairment in 
earning capacity, including loss of time from exacerbations 
due to the right knee.  38 C.F.R. § 4.1 (2007).  

The Board notes that in determining whether a higher 
evaluation is warranted for the service-connected residuals 
of the right knee injury, the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  There is no competent evidence which 
relates symptoms to the semilunar cartilage, ratable under 
Diagnostic Codes 5258, 5259, and the Board notes that the 
maximum evaluation under Diagnostic Code 5259, as well as 
5263, is 10 percent.  There is no competent evidence of 
impairment of the tibia or fibula, with nonunion or malunion, 
ratable under Code 5262.  38 C.F.R. Part 4, Diagnostic Code 
5262 (2007).  

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for right knee strain with degenerative 
joint disease and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal in regard to the 
right knee disability are denied.  

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2007) is in order.  The evidence failed to show 
that the appellant's disabilities of the left and right knee 
and left and right hip have in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  Records, dated in November 2004, note, "RTW 
ok but limited activity:  no squatting," and the June 2005 
VA examination report notes that he is employed on a 
temporary basis.  No surgery to the right knee was noted in 
the June 2005 VA examination report and the left knee 
arthroscopies noted in a January 2005 VA treatment record do 
not constitute frequent hospitalization.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
right hip strain is denied.  

Entitlement to an evaluation in excess of 10 percent for left 
hip strain is denied.  

Entitlement to an evaluation in excess of 10 percent for left 
knee ligamentous laxity is denied.  

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee is denied.  

Entitlement to an evaluation in excess of 10 percent for 
right knee strain with degenerative changes is denied.  


REMAND

In regard to the evaluation of the lumbar spine disability, 
the Board notes that a VA Form 21-4142, received at the Board 
in August 2005, reflects that appellant has had recent 
relevant VA treatment at the VA Medical Center (VAMC) in 
Lincoln.  These records have not been associated with the 
claims file.  

Accordingly, the issue is REMANDED for the following action:

1.  The AOJ should obtain any relevant 
treatment records pertaining to the lumbar 
spine from the Lincoln VAMC that have not 
been associated with the claims file.  Any 
records obtained should be associated with 
the claims file.  

2.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


